444 F.2d 532
Michael E. STEPHEN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.No. 71-1369 Summary Calendar.**Rule 18, 5 Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5 cir., 1970, 431F.2d 409.
United States Court of Appeals, Fifth Circuit.
July 16, 1971.

Phillip Bordages, Beaumont, Tex., for petitioner-appellant.
Roby Hadden, U.S. Atty., James W. Knowles, Asst. U.S. Atty., Tyler, Tex., for respondent-appellee.
Appeal from the United States District Court for the Eastern District of Taxas; Joe J. Fisher, Chief Judge.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit judges.
PER CURIAM:


1
Affirmed.  See Local Rule 21.1  United States v. Woodall, 5 Cir., 1971, 438 F.2d 1317 (en banc).



1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 968